In a child support proceeding pursuant to Family Court Act article 4, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Kings County (Hepner, J.), dated March 22, 2004, as denied her objections to an order of the same court (Baur, S.M.), dated November 14, 2003, which, after a hearing, inter alia, denied her petition for an upward modification of the father’s child support obligation.
Ordered that the order is affirmed insofar as appealed from, with costs.
*681Family Court Act § 439 (e) provides that an aggrieved party’s specific written objections to the final order of support of the Support Magistrate must be submitted within 35 days after the mailing of the order to such party. Since the mother did not submit written objections to the Support Magistrate’s order until more than 35 days after the mailing of the order, the Family Court properly denied the objections on this ground (see Matter of Miller v Smith, 7 AD3d 629 [2004]; Matter of Zullo v Hom, 1 AD3d 442 [2003]; Matter of Mayeri v Mayeri, 279 AD2d 473 [2001]). H. Miller, J.P., Cozier, Rivera and Skelos, JJ., concur.